Case 2:18-cv-00114-Z-BR Document6 Filed 05/11/20 Page1of2 PagelD 23

 

 

IN THE UNITED STATES DISTRICT COURT | \ U.S. DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS THERN DISTRICT OF TEXAS
AMARILLO DIVISION FILED |
MAY | | 2000
CURTIS ROBERT CENO, §
§ CLERK, U.S. DISTRICT CO
Petitioner, § By
§ ey
v. § 2:18-CV-114-Z
§
UNITED STATES OF AMERICA, §
§
Respondent. §

ORDER ADOPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
DENYING MOTIONS TO VACATE. SET ASIDE OR CORRECT SENTENCE
AND FOR REDUCTION OF SENTENCE

Before the Court are the findings, conclusions and recommendation of the United States
Magistrate Judge (ECF No. 5) to deny the motion to vacate under 28 U.S.C. § 2255 and the motion
for reduction of sentence under 18 U.S.C. § 3582(c)(2) filed by Petitioner in this case. No
objections to the findings, conclusions, and recommendation have been filed. After making an
independent review of the pleadings, files, and records in this case, the Court concludes that the
findings, conclusions, and recommendation of the Magistrate Judge are correct. It is therefore
ORDERED that the findings, conclusions, and recommendation of the Magistrate Judge are
ADOPTED, and both the motion to vacate and the motion for reduction of sentence (ECF No. 1)
are DENIED.

Considering the record in this case and pursuant to Federal Rule of Appellate Procedure
22(b), Rule 11(a) of the Rules Governing Section 2255 Proceedings in the United States District

Courts, and 28 U.S.C. § 2253(c), the Court denies a certificate of appealability because Petitioner

has failed to make “a substantial showing of the denial of a constitutional right.” Slack v.

 

 
Case 2:18-cv-00114-Z-BR Document 6 Filed 05/11/20 Page 2of2 PagelD 24

McDaniel, 529 U.S. 473, 484 (2000). The Court ADOPTS and incorporates by reference the
Magistrate Judge’s findings, conclusions, and recommendation filed in this case in support of its
finding that Petitioner has failed to show that reasonable jurists (1) would find this Court’s
“assessment of the constitutional claims debatable or wrong,” or (2) would find “it debatable
whether the petition states a valid claim of the denial of a constitutional right” and “debatable
whether [this Court] was correct in its procedural ruling.” Jd.

If Petitioner files a notice of appeal, he may proceed in forma pauperis on appeal. See
Fed. R. App. P. 24(a)(3).

SO ORDERED.

May 11, 2020.

 

THEW J. KACSMARYK
ITED STATES DISTRICT JUDGE
